 1
                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
 2                                                     EASTERN DISTRICT OF WASHINGTON


 3                                                      Dec 19, 2018
 4                                                          SEAN F. MCAVOY, CLERK



 5
 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
 8 DANA RINAURO,                                   NO. 2:18-cv-00073-SAB
 9               Plaintiff,
10               vs.                               ORDER RE: DISMISSAL
11 STANDARD INSURANCE COMPANY,
12 an Oregon company,
13               Defendant.
14
15        Before the Court is the parties’ Stipulation for Dismissal with Prejudice,
16 ECF No. 35. The parties stipulate and request the Court dismiss this matter with
17 prejudice and without an award of attorneys’ fees and/or costs to any party.
18 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the
19 Court finds good cause to accept the stipulation and enter it into the record.
20 //
21 //
22 //
23 //
24
   //
25
   //
26
   //
27
   //
28


     ORDER RE: DISMISSAL ^ 1
 1           IT IS HEREBY ORDERED:
 2           1. The Stipulation for Dismissal with Prejudice, ECF No. 35, is
 3 ACCEPTED and ENTERED into the record.
 4     2. The above-captioned matter is DISMISSED with prejudice.
 5           3. All deadlines are VACATED and any pending motions are DENIED as
 6
     moot.
 7
             4. The jury trial date is STRICKEN.
 8
             IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9
     this Order and provide copies to counsel.
10
             DATED this 19th day of December 2018.
11
12
13
14
15
16
17
18                                                    Stanley A. Bastian
                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28


     ORDER RE: DISMISSAL ^ 2
